UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------x
CRYE PRECISION LLC and
LINEWEIGHT LLC,
                                                  MEMORANDUM AND ORDER
                      Plaintiffs,                 Case No. 15-CV-221 (FB) (RER)

       -against-

BENNETTSVILLE PRINTING,

                       Defendant.
----------------------------------------------x

BLOCK, Senior District Judge:

       Plaintiffs Crye Precision LLC and Lineweight LLC (together, “Crye” or

“Plaintiffs”) object to Magistrate Judge Reyes’s August 13, 2019, Report and

Recommendation (“R&R”) recommending Bennettsville Printing (“Bennettsville”

or “Defendant”) be awarded attorney’s fees in the total amount of $367,880.00.

The R&R concluded Bennettsville was “entitled to recover reasonable attorneys’

fees and costs pursuant to [a] 2012 Agreement,” R&R at 9, but found it “impossible

to accept that the amount of time reflected in Bennettsville’s invoices constitutes a

‘presumptively reasonable’ amount,” and so recommend “reducing Bennettsville’s

total requested hours by twenty-five percent.” Id. at 12. Crye objects to both

portions of the R&R, arguing that it was error for Magistrate Judge Reyes to award

any fees under the 2012 Agreement. Upon de novo review of those portions of the
R&R, see 28 U.S.C. § 636(b), this Court overrules Crye’s objections and adopts the

R&R in full.

      Section 14(c) of the 2012 Agreement controls for purposes of awarding

attorneys’ fees. Crye objects on the grounds that a 2014 Agreement supersedes the

parties’ 2012 contract and, alternatively, that the 2012 Agreement cannot govern the

fee award because Crye “did not bring this action in connection with the 2012

Agreement.” Both of Crye’s arguments fail.

      To begin, Crye’s contention that it did not bring this action in connection with

the 2012 Agreement is simply untrue. Crye’s Amended Complaint included claims

for (1) declaratory relief; (2) breach of the 2014 Agreement; (3) breach of the 2012

Agreement; (4) violations of the Lanham Act; and (5) common law unfair

competition. See Am. Compl. ¶¶ 42, 66–77 (Third Claim). Crye has litigated its

claim for breach of the 2012 Agreement since initiating this dispute, including

throughout Bennettsville’s motions to dismiss and for summary judgment, see Dkt.

Nos. 23, 74.

      Moreover, the 2012 Agreement provides that Section 14(c) governing

attorney’s fees “shall survive termination or expiration of this Agreement.”

Contrary to Crye’s argument that the 2014 Agreement supersedes the parties’ 2012

Agreement, nothing in the 2014 Agreement negates or contradicts the continued


                                          2
viability of the 2012 provision. As explained by the R&R, this Court declines to

read-in a “blanket extinguishment of prior contractual provisions absent definitive

language to the contrary.” R&R at 8. In sum, we find that the 2012 Agreement

controls the award of attorneys’ fees in this case.

      Crye also objects to the R&R on the grounds that, even applying the 2012

Agreement to the fee award, Magistrate Judge Reyes erred in awarding Bennettsville

any attorneys’ fees because Bennettsville failed to “segregate[] the fees it incurred

in defending Crye’s claims under the 2012 Agreement from the fees it incurred in

defending the rest of the case.” Crye’s position is that because Bennettsville only

requests fees only under the 2012 Agreement, any fees related to litigating the claim

for breach of the 2014 Agreement or to preparing the motion for fees itself may not

be recovered.

      Crye misreads the R&R: In actuality, Magistrate Judge Reyes agreed with

Crye that Bennettsville’s fee submissions were “problematic” and the “requested

hours [were] unreasonable,” ultimately recommending a 25% reduction to

Bennettsville’s requested hours.       R&R at 12–13 & n.4.          The R&R also

recommended denying Bennettsville’s request for costs entirely, finding that

Bennettsville failed to substantiate its expenses in sufficient detail or verify their

reasonableness. R&R at 14.


                                           3
      Bennettsville’s fee submissions include time entries for unrelated work as

well as redacted entries that prevent this Court from determining whether the

corresponding work is covered by the 2012 Agreement or not.               Furthermore,

Bennettsville failed to provide this Court with a final number of hours that its counsel

spent litigating this dispute—though we concur with the R&R’s calculation that

Bennettsville’s submissions reflect a total of 1,515 hours. See R&R at 12 n.4.

Given the various infirmities in Bennettsville’s submissions, we agree with the R&R

that a 25% reduction to Bennettsville’s hours is appropriate. “If a court finds that

the fee applicant’s claim is excessive, or that time spent was wasteful or duplicative,

it may decrease or disallow certain hours or, where the application for fees is

voluminous, order an across-the-board percentage reduction in compensable hours.”

Spalluto v. Trump Int’l Hotel & Tower, No. 04 Civ. 7497 (RJS) (HBP), 2008 WL

4525372, at *6 (S.D.N.Y. Oct. 2, 2008).

      Applying the 25% reduction leaves Bennettsville with a total of 1,136.3

compensable hours. See Aiello v. Town of Brookhaven, No. 94-CV-2622 (FB)

(WDW), 2005 WL 1397202, at *2 (E.D.N.Y. June 13, 2005) (“Because ‘it is

unrealistic to expect a trial judge to evaluate and rule on every entry in an

application,’ courts apply across-the-board percentage cuts.”) (quoting N.Y. State

Ass’n for Retarded Children, Inc. v. Carey, 711 F.2d 1136, 1146 (2d Cir. 1983)).


                                           4
This total reasonably accounts for the fees that Bennettsville’s counsel incurred

litigating in connection with the 2012 Agreement.        As Bennettsville failed to

provide adequate documentation to substantiate it’s requested costs, we further

concur with the denial of all requested costs in full. United Health Programs of

America, Inc., 350 F. Supp. 3d 199, 236 (E.D.N.Y. 2018) (“Failure to adequately

document costs may result in the denial or reduction of those costs.”).

      Having reviewed the R&R de novo, Crye’s objections are overruled and the

R&R is adopted in full.

      SO ORDERED.


                                             /s/ Frederic Block____________
                                             FREDERIC BLOCK
                                             Senior United States District Judge
Brooklyn, New York
September 12, 2019




                                         5
